Matter of Ashe v Watts (2020 NY Slip Op 07815)





Matter of Ashe v Watts


2020 NY Slip Op 07815


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND BANNISTER, JJ.


1202 CAF 19-01317

[*1]IN THE MATTER OF APRIL ASHE, PETITIONER-RESPONDENT,
vWILLIAM WATTS, RESPONDENT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (DANIELLE K. BLACKABY OF COUNSEL), FOR RESPONDENT-APPELLANT.

	Appeal from an order of the Family Court, Onondaga County (Allison J. Nelson, A.J.), entered May 7, 2019 in a proceeding pursuant to Family Court Act article 8. The order, among other things, directed respondent to stay away from petitioner. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court